Citation Nr: 1411453	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder

2.  Entitlement to service connection for a disability manifested by groin pain.

3.  Entitlement to an initial compensable rating for residuals of left occipital fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to August 1994.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2007 rating decision of the VA Regional Office in Augusta, Maine.  The Veteran resides within the jurisdiction of the Baltimore, Maryland Regional Office (RO), which forwarded the file to the Board.

The appellant was afforded a Decision Review Officer conference at the Baltimore, Maryland RO in June 2010, and again in January 2013.  The summaries pertaining to the conferences are of record.

Service connection also granted for chronic right ankle sprain and residuals of left occipital fracture, effective from May 31, 2007, to which the Veteran filed a timely notice of disagreement for higher initial disability evaluations. 

The appellant was afforded a Decision Review Officer conference at the Baltimore, Maryland RO in January 2013.  The discussion pertaining to the conference is of record.  At that time, he indicated that a compensable rating as to the ankle would satisfy his appeal.  He was later given a 10 percent rating effective in 2007, and was told that this was taken to satisfy his appeal, given his statement at the conference.  He was told to file disagreement if he did not agree.  There was no disagreement, so this is taken as satisfying that part of the appeal.

Following review of the record, the issues of entitlement to service connection for a right shoulder disorder and a disability manifested by groin pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

On January 7, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of entitlement to an initial compensable rating for residuals of left occipital fracture.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for residuals of left occipital fracture have been met. 38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, the Veteran has withdrawn the appeal of entitlement to an initial compensable rating for residuals of left occipital fracture.  There remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable rating for residuals of left occipital fracture is dismissed.


REMAND

The Veteran asserts that he sustained injury to the groin area during active duty and has continuing residuals thereof that include pain for which service connection should be granted.  

Review of the record discloses that the appellant was seen on a number of occasions in service between the early to mid-1980s for groin symptoms, including pain, swelling and injury.  Various assessments were provided in this regard.  In July 1986, it was recorded that he had had complaints of groin pain for the past six months.

The Veteran was afforded a VA genitourinary examination in July 2007 whereupon an impression was rendered of history of straddle injury to the scrotum in 1985 with a residual of pain when he sat for long periods.  The Board notes, however, in a VA examination report of the same date, another VA examiner noted that the appellant did not have a pain in the groin area itself, but discomfort in the perineal area.  It was noted that the Veteran described off and on discomfort in the perineal area.  Following examination, no specific assessment was provided in this regard.  The Board thus observes that there are differing opinions as to the origins of the claimed groin and that clarification of the findings is necessary.  The Board would also point out that it does not appear that either examiner reviewed the claims folder, including service treatment records, and that findings seem to be based only on the appellant's reported history.  As such, the Board is of the opinion that a current genitourinary examination is warranted with review of the record, reconciliation of the clinical findings, and an opinion as to whether any current groin or perineal symptomatology is related to service.

The Veteran asserts that he as continuing residuals of shoulder injury in service which he attributes to lifting heavy equipment during service that was exacerbated by a motor vehicle accident during active duty.  The Board notes that on VA examinations in July 2007 and June 2010, the examiner could not ascertain any abnormal shoulder findings, to include on X-ray.  However, as indicated above, service connection in now in effect for cervical strain.  The Board is thus of the opinion that the appellant should be afforded another examination of the right shoulder with an review of the record and an opinion as to whether he has any current right shoulder problem that is related to service or a service-connected disability.  

Review of the record discloses that the Veteran received regular treatment from Tricare Prime (Champus) from 2004 for various complaints and disorders.  However, the most recent records date through July 2007.  Therefore, years of record may exist that may refer to treatment for the groin and the right shoulder.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, Tricare records dating from August 2007 should be retrieved and associated with the claims folder.  In addition, appellant should be given the opportunity to report any other treatment for these disorders, and records of any reported treatment should be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Request Tricare clinical records dating from August 2007 and associate with the claims folder or Virtual VA.  Additionally, appellant should be offered the opportunity to identify any additional treatment that he has had for the groin pain or the right shoulder.  As appropriate releases should be requested and attempts to obtain all records should be undertaken.   The claims folder should contain documentation of all attempts to obtain the records.

2.  After a reasonable time for receipt of the above, schedule the Veteran for VA genitourinary and orthopedic examinations by appropriate VA examiners (preferably by ones who have not seen him previously) to determine whether the appellant has a right shoulder disorder and a groin condition related to service or a service-connected disability.  The claims folder and access to Virtual VA must be made available to the examiners and clinical findings should be reported in detail. 

Based on a thorough review of the evidence of record and the physical examination findings, the examiners must opine with detailed and complete rationale as to whether it is at least as likely as not (i.e., probability of 50 percent or greater): 

a) The Veteran currently has a right shoulder disorder that was caused by service, or is secondary to or aggravated by service-connected cervical spine disability. 

b) The VA examiner should indicate whether the Veteran has any current disability of the groin or perineal area.  If so, please provide a specific diagnosis and an opinion as to whether it is at least as likely as not any related to groin symptoms in service.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


